

[Shutterfly Letterhead]


January 12, 2018


Michael Meek [address]


Dear Michael:
We are delighted to have you join the Shutterfly family, and look forward to
welcoming you to the company. Accordingly, I am pleased to offer you a regular
full-time position with Shutterfly, Inc. or one of its affiliates (the “Company”
or “Shutterfly”), as “President & Chief Executive Officer, Lifetouch Inc.,”
commencing on, and subject to, the closing of the Transaction (as defined below)
(the date you commence employment, the “Hire Date”), reporting to Christopher
North, President & CEO, Shutterfly Inc. This job is located in Eden Prairie,
Minnesota. This offer letter, and all payments hereunder, are conditioned on the
consummation of the transactions contemplated under the Stock Purchase Agreement
among Shutterfly, Lifetouch Inc. Employee Stock Ownership Trust and Lifetouch
Inc. (“Lifetouch”) expected to be entered into after the date of this offer
letter (the “Transaction”).


Title
Your corporate title will be “President & Chief Executive Officer, Lifetouch
Inc.”


Compensation
Your base salary will be $750,000.00, minus applicable deductions and prorated
for any partial periods of employment. You will be paid bi-weekly in accordance
with the Lifetouch normal payroll procedure.


2018 Bonus
For the Lifetouch fiscal year ending June 30, 2018, you will be eligible to
continue to participate in the existing Lifetouch Annual Incentive Plans (MIP
and STIP) (the “Assumed
Plan”), subject to the same terms and conditions applicable for the Assumed
Plan. Moreover, for the Lifetouch fiscal year ending June 30, 2018, at least
$375,000.00 (50% of Target) is guaranteed, regardless of actual performance,
with any additional amounts subject to actual performance achievement under the
terms of the Lifetouch Incentive Plan. You will forfeit the bonus for the
Lifetouch fiscal year ending June 30, 2018, if your employment is terminated by








--------------------------------------------------------------------------------





you voluntarily or by Shutterfly for Cause (as defined below) prior to June 30,
2018. If your employment is terminated by Shutterfly for a reason other than
Cause (as defined below) prior to June 30, 2018, your bonus for the Lifetouch
fiscal year ending June 30, 2018, shall be prorated based on the number of
months you were employed by Lifetouch and Shutterfly during fiscal year 2018.
Additionally, the Assumed Plan will continue for the stub plan year between July
1, 2018, and December 31, 2018, with the same maximum bonus targets in place,
however, the performance metrics for such stub plan year will be chosen by the
Company. You will forfeit the bonus for the stub plan year if your employment is
terminated by you voluntarily or by Shutterfly for Cause (as defined below)
during the stub plan year. If your employment is terminated by Shutterfly for a
reason other than Cause (as defined below) during the stub plan year, your bonus
for the stub plan year shall be prorated based on the number of months you were
employed by Lifetouch and Shutterfly during the stub plan year.


Beginning in calendar year 2019, you will be eligible to continue to participate
in an Annual Incentive Plan; however, Shutterfly may amend such plans or
establish successor plans providing benefits of substantially similar value
(such existing or successor plan, as in effect from time to time, the “Lifetouch
Incentive Plan”). Your participation will be subject to all other terms,
conditions and restrictions of the Lifetouch Incentive Plan and/or the
Shutterfly Incentive Plan, as applicable, so long as such other terms,
conditions and restrictions do not conflict with the terms of this letter
agreement.


Retention Bonus
You will receive a cash retention bonus in the total amount of $1,500,000.00
minus applicable deductions, payable on the second anniversary of the effective
date of the Transaction, provided you continue to be employed by the Company at
such time (the “Retention Bonus”). Your entitlement to the Retention Bonus is
contingent upon your continued best efforts on behalf of the Company. If you
leave voluntarily for any reason or Shutterfly terminates your employment for
Cause (as defined below) prior to a payment of the Retention Bonus, you will
forfeit the Retention Bonus. If your employment is terminated by Shutterfly for
a reason other than Cause (as defined below) prior to the payment of the
Retention Bonus, your Retention Bonus shall be prorated based on the number of
months you were employed by Lifetouch and Shutterfly during the two-year period
following the effective date of the Transaction.








--------------------------------------------------------------------------------





Equity
Restricted Stock Units (RSUs)
Subject to the approval of the Compensation Committee of Shutterfly's Board of
Directors in accordance with the Company's equity grant procedures, you will be
granted a one-time award in the form of Restricted Stock Units (RSUs) valued at
$1,000,000.00 on the Hire Date in accordance with Shutterfly’s Restricted Stock
Unit Award Agreement (attached). The number of RSUs will be calculated based on
the 60-day trailing average closing price of the Company’s common stock on the
Nasdaq Global Select Market. The RSUs will vest in 25% increments annually on
each of the first, second, third and fourth anniversaries of the original grant
date, subject to your continued employment with the Company on the applicable
vesting dates.
Your grant will be subject to all the terms, conditions and restrictions of the
Restricted Stock Unit Award Agreement.


Beginning in calendar year 2019, you may be eligible to receive additional stock
awards, in the
Company’s sole discretion.


Benefits
You and your dependents will be eligible to continue to receive health benefits
under the existing Lifetouch health plan (the “Lifetouch Plan”), as well as the
executive physical program; you will also be eligible to participate in a 401(k)
retirement plan. Shutterfly reserves the right to revise or discontinue any or
all of its benefit plans, including the Lifetouch Plan after calendar year 2018,
at any time, in Shutterfly’s sole discretion, so long as the revision or
termination of such benefits applies in a similar manner to similarly situated
Shutterfly employees; provided however, that you will be eligible to continue to
participate in the executive physical program through the end of calendar year
2019.


Company Car
Shutterfly will continue to provide you with either your current company
vehicle, or your current car allowance, as applicable, in accordance with the
terms and conditions of Lifetouch’s vehicle policy, as in effect from time to
time.


Holidays
In calendar year 2018, Lifetouch will observe paid holidays in accordance with
existing practice. The holiday schedule may change at management's discretion.








--------------------------------------------------------------------------------





Time Off
You will continue to be eligible to participate in the Lifetouch paid time off
(PTO) policies, as in effect from time to time. Shutterfly reserves the right to
revise or discontinue any or all of its time off policies at any time, including
the Lifetouch PTO policy, in Shutterfly’s sole discretion.


Change-in-Control Severance Benefits
You will be continue to be eligible for the change-in-control severance benefits
set forth in your existing Change in Control Severance Agreement dated as of
August 21, 2017 (your “CIC
Agreement”), as a result of the acquisition of Lifetouch, on the terms and
conditions set forth therein, provided, however, that notwithstanding anything
else provided in the definition of “Good Reason” set forth therein, you hereby
agree and acknowledge that neither the execution of this offer letter with
Shutterfly, nor the termination of your existing Employment Agreement (your
“Prior Employment Agreement”) dated June 15, 2016, with Lifetouch, nor the
changes in your employment terms resulting directly from terminating your Prior
Employment Agreement and entering into this offer letter, nor the changes to the
reporting structure and responsibilities that are a direct result of accepting
the terms of this offer letter, will constitute Good Reason for purposes of your
CIC Agreement, and you waive any and all rights to claim you have Good Reason
thereunder as a result of any of the foregoing. For avoidance of uncertainty:
you are not waiving your rights to claim that future conditions or circumstances
that may arise and that are not expressly provided for under this offer letter
constitute Good Reason for purposes of your CIC Agreement, except that you agree
and acknowledge that the following shall not constitute Good Reason for purpose
of your CIC Agreement, and you hereby waive any and all rights to claim Good
Reason thereunder as a result of (i) a future change in title in and of itself;
(ii) a future change in reporting line in and of itself; or (iii) a future
change in job responsibilities implemented in good faith, after which your
aggregate job responsibilities remain at a substantially similar level and
scope. If you satisfy the conditions precedent to receiving your severance
benefits set forth in your CIC Agreement, you will also be entitled to twelve
(12) months of executive-level outplacement services with a provider selected by
the Company.


During the Transition Period (as defined in your CIC Agreement) “Cause” for
purposes of this offer letter has the meaning given to that term in your CIC
Agreement.








--------------------------------------------------------------------------------





Post-Transition Severance Benefits
If your employment is terminated by the Company without Cause (as defined below)
after the end of the Transition Period (as defined in your CIC Agreement) but
before the third anniversary of the effective date of the Transaction: (1) The
Company will pay you twenty-four
(24) months of your base salary at the rate in effect at the time of your
Separation (as defined below) in a cash lump sum (your “Lump-Sum Payment”). (2)
If and to the extent you properly elect coverage under COBRA, the Company will
also, for up to twenty-four (24) months following your Separation (as defined
below) (such period, your “COBRA Payment Period”),
either (i) pay the employer portion of your COBRA premiums on your behalf for
your continued coverage, including for your eligible dependents, or, (ii) if the
Company in its sole discretion determines that the COBRA Payments cannot be
provided without potentially violating, or causing the Company to incur
additional expense as a result of noncompliance with, applicable law, pay you a
taxable monthly payment in an amount equal to the monthly COBRA premium that you
would be required to pay to continue your coverage in effect on your date of the
Separation (as defined below), based on your premium for the first month of
continued
coverage (either (i) or (ii), as applicable, your “COBRA Payments”; collectively
with your Lump- Sum Payment, your “Severance Payments”). (3) You will also be
entitled to twelve (12) months of executive-level outplacement services with a
provider selected by the Company (such
benefit, collectively with your Severance Payments, your “Severance Benefits”).


Following the Transition Period, “Cause” means the occurrence of any of the
following: (i) your gross negligence or willful misconduct in the performance of
your duties; (ii) your commission of any act of fraud or material dishonesty
with respect to the Company; (iii) your conviction of, or plea of guilty or “no
contest” to, a felony or a crime of moral turpitude or dishonesty; (iv) your
material breach of any proprietary-information and inventions agreement with the
Company or any other unauthorized use or disclosure of the Company’s
confidential information or trade secrets and (v) your repeated failure to
perform duties reasonably assigned to you.


Notwithstanding the foregoing: (1) You will not be entitled to any Severance
Benefits unless you have (i) returned all Company property in your possession
and (ii) executed and returned a general release, in the form prescribed by the
Company, of all claims that you may have against the Company or persons
affiliated with the Company and made such release effective and irrevocable on
or before the date specified therein. (2) Your Severance Payments will be made
in accordance with the Company’s standard payroll procedures and will commence
on the








--------------------------------------------------------------------------------





Company’s first regular payroll date that is at least 60 days after your
Separation date; your first Severance Payment will include any unpaid COBRA
Payments accrued from your Separation date. (3) Your COBRA Payments will stop
prior to the end of your COBRA Payment Period upon your earlier eligibility for
other group coverage under another substantially equivalent plan by a subsequent
employer (if applicable) or the earlier end of the COBRA period provided by
applicable law.


You will be eligible to participate in the executive severance program in which
the then CEO and other executives of Shutterfly are then participating following
the third anniversary of the effective date of the Transaction.


Employment Eligibility Verification
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire with the Company, or our employment
relationship with you may be terminated.


Employment at Will
If you choose to accept this offer, your employment with the Company will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason, as you deem appropriate. The
Company will have a similar right and may terminate its employment relationship
with you at any time, with or without cause or advance notice.


Arbitration
Any dispute, controversy or claim between you and the Company shall be resolved
by final and binding arbitration as detailed in the enclosed Arbitration
Agreement.


Section 409A
To the extent (i) any payments to which you become entitled under this offer
letter, or any agreement or plan referenced herein, in connection with your
termination of employment with the Company constitute deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and (ii) you are deemed at the time of such
termination of employment to be a “specified” employee under Section 409A of the
Code, then
such payment or payments shall not be made or commence until the earlier of (i)
the expiration








--------------------------------------------------------------------------------





of the six (6)-month period measured from your “separation from service,” as
defined in the regulations under Section 409A of the Code (“Separation”) and
(ii) the date of your death following such Separation; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(l)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to you or your beneficiary in one lump sum (without
interest). Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this offer
letter (or otherwise referenced herein) is determined to be subject to (and not
exempt from) Section 409A of the Code, the amount of any such expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement or in kind benefits to
be provided in any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which you incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit. To the extent that any provision of this offer
letter is ambiguous as to its exemption or compliance with Section 409A, the
provision will be read in such a manner so that all payments hereunder are
exempt from Section 409A to the maximum permissible extent, and for any payments
where such construction is not tenable, that those payments comply with Section
409A to the maximum permissible extent. To the extent any payment under this
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to this Agreement (or referenced in this
Agreement) are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the regulations under Section 409A.


Acceptance of Offer
To indicate your acceptance of the terms of this offer, please sign and date in
the space provided below and return an executed copy to: Shutterfly, Inc., 2800
Bridge Parkway, Redwood City, CA 94065, Attention: Tracy Layney, SVP, Human
Resources, no later than January 19, 2018 (such date, the “Expiration Date”),
after which this offer will expire. A duplicate original is enclosed for your
records. In addition to this letter, your offer of employment is conditioned
upon: (1) providing documentation which establishes eligibility for employment
in








--------------------------------------------------------------------------------





the United States; (2) completion and signing of the Shutterfly employment
application; (3) successful completion of a background and reference check, (4)
your signing of the Shutterfly Employee Invention Assignment and Confidentiality
Agreement (and any other similar agreements relating to proprietary rights
between you and the Company) and the Shutterfly Restrictive Covenants Agreement,
and (5) the closing of the Transaction.


This letter agreement, and all of its attachments, together with the severance
and change in control provisions of your CIC Agreement, as expressly assumed
herein, constitute the entire agreement between you and the Company regarding
the terms and conditions of your employment with the Company and together
supersede any prior representations or agreements, whether written or oral,
including your Prior Employment Agreement. This letter, along with any
agreements herein, may not be modified or amended except by a written agreement
signed by the Chief Executive Officer of the Company. If by the Expiration Date
we have not received a copy of this letter executed by you, then we will assume
you have decided not to join the Company.


We're sure you will find our company culture, including an environment that
rewards teamwork and results, a gratifying place to work. We look forward to
your positive response and to everything we can do together to build
Shutterfly’s future.


If you have any questions regarding this offer, please feel free to contact me.
Sincerely,
/s/Christopher North
Christopher North
President & Chief Executive Officer Shutterfly, Inc.


[Signature page to follow]








--------------------------------------------------------------------------------





Enclosures:
Form of Restricted Stock Unit Agreement
Employee Invention Assignment and Confidentiality Agreement Non-Competition and
Non-Solicitation Agreement
Arbitration Agreement – Minnesota Background Check Authorization


Accepted by executive:






/s/Michael Meek  Date: ___1-19-18___________ 
Michael Meek


Anticipated Start Date:   






cc: HR Manager, for distribution to Personnel File

